 

Exhibit 10.6

 

Exhibit A

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease”) is made this ___1_ day of July, 2016, by and
between “Landlord” (as defined below) and “Tenant” (as defined below). 

 

NOW, THEREFORE, Landlord and Tenant, intending to be legally bound, agree as
follows:

 

PART A

  

BASIC LEASE INFORMATION

 

1. Landlord: William Berke, Trustee       2. Landlord’s Address For Notices and
Rent Payment: 1400 NE Miami Gardens Drive, Ste 202, North Miami Beach, Florida
33179 3 Tenant: Bang Holdings Corp.       4 Tenant’s Address For Notices: 1400
NE Miami Gardens Drive, Ste 202, North Miami Beach, Florida 33179 5 Building:
1400 NE Miami Gardens Drive, Ste 210D, North Miami Beach, Florida 33179 6
Initial Term: 1 year, commencing on the Lease Commencement Date (as defined
below).       7 Lease Commencement Date: July 1, 2016 8 Number of Options to
Renew/Extension Term(s): 10 years/1 year extension term       9 Option Exercise
Date: July 1, 2017       10 Base Rent During Initial Term: $30,000.00
annualized;    $2,500.00 monthly       11 Security Deposit: None.       12 Rent
Deposit: None.       13 Permitted Uses: General office space.       14
Guarantors: None.      

 



 



 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Lease Agreement to be duly executed by their authorized
representative the day and year first above written.

            LANDLORD:     TENANT:         WILLIAM BERKE TRUSTEE, LLC     BANG
HOLDINGS CORP.             By: /s/ William Berke     By: /s/ Steve Berke    
Name: William Berke       Name: Steve Berke  

Title: Landlord

 

     

Title: CEO

 

 

 



 

 

 

 

